                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOE ROBERT COLLIER,                                 Case No. 18-cv-06557-JST
                                                        Petitioner,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     PATRICK COVELLO,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Richard J. Donovan Correctional Facility, filed this pro se action

                                  14   seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

                                  15          On November 12, 2019, the Court granted respondent’s motion to dismiss Claim Nos. 1

                                  16   and 3 through 10. ECF No. 21. The Court dismissed Claim Nos. 6, 7, and 10 for failure to

                                  17   exhaust state court remedies. Id. The Court dismissed Claim Nos. 1, 3, 4, 5 and 9 as procedurally

                                  18   defaulted, and Claim No. 8 for failure to state a cognizable federal habeas claim. Id. The Court

                                  19   ordered petitioner to inform the Court whether wishes to proceed in this action with only the

                                  20   remaining claim (Claim No. 2), or dismiss this action and return to state court to exhaust Claim

                                  21   Nos. 6, 7, and 10 before returning to federal court to present all of his claims in a new petition, or

                                  22   move for a stay of these proceedings while he exhausts his state court remedies for the

                                  23   unexhausted claims, or file an amended petition. Id. Petitioner has chosen to proceed on Claim

                                  24   No. 2, which alleges that the pre-trial identification procedures were unduly suggestive. ECF No.

                                  25   22. Liberally construed, this claim appear cognizable under § 2254 and merits an answer from

                                  26   respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts must

                                  27   construe pro se petitions for writs of habeas corpus liberally).

                                  28   ///
                                   1          The Court therefore orders as follows:

                                   2          1.       Respondent shall file with the Court and serve on petitioner, within ninety-one

                                   3   (91) days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   4   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                   5   based on the claim found cognizable herein. Respondent shall file with the answer and serve on

                                   6   petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                   7   that are relevant to a determination of the issue presented by the petition.

                                   8          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   9   Court and serving it on respondent within thirty-five (35) days of the date the answer is filed.

                                  10          2.      Respondent may file, within ninety-one (91) days, a motion to dismiss on

                                  11   procedural grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of

                                  12   the Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
Northern District of California
 United States District Court




                                  13   with the Court and serve on respondent an opposition or statement of non-opposition within

                                  14   twenty-eight (28) days of the date the motion is filed, and respondent shall file with the Court and

                                  15   serve on petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  16          3.      Petitioner is reminded that all communications with the Court must be served on

                                  17   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  18   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  19   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  20   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  21   1997) (Rule 41(b) applicable in habeas cases).

                                  22          4.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  23   granted provided they are filed on or before the deadline they seek to extend.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 5, 2019
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
                                                                                          2
